Citation Nr: 1823731	
Decision Date: 04/19/18    Archive Date: 04/26/18

DOCKET NO.  14-38 814	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and depression.


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A.Z., Counsel


INTRODUCTION

The Veteran had active duty service from March 1969 to March 1971.

This appeal comes before the Board of Veterans' Appeals (Board) from an October 2012 rating decision of the RO in Los Angeles, California.

In January 2018, the Veteran testified before the undersigned Veterans Law Judge via video conference.  A transcript of the hearing is of record.

Additional VA-generated evidence has been added to the record since this matter was last considered by the Agency of Original Jurisdiction (AOJ) in a July 2014 statement of the case (SOC). However, the additional evidence pertaining to this matter is cumulative and redundant and does not include new evidence that materially bears on the issue. Consequently, although the Veteran has not waived his right to have such evidence considered by the AOJ in the first instance, a remand for AOJ initial consideration is not necessary.

The Board notes that the Veteran was provided with all appropriate laws and regulations in the Statements of the Case.

In addition to PTSD, the Veteran has also been diagnosed with depression.  The Board has accordingly recharacterized the issue on appeal to comport with Clemons v. Shinseki, 23 Vet. App. 1 (2009).

The issue of entitlement to service connection for sleep apnea as secondary to a psychiatric disorder was raised by the Veteran during his Board hearing, but has not been adjudicated by the AOJ.  (The Board separately notes that a claim of sleep apnea as secondary to residuals of a stroke was denied in an April 2012 rating decision and is not before the Board.)  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9 (b) (2017).


FINDINGS OF FACT

1.  During his service, the Veteran did not engage in combat with an enemy.

2.  The record does not include credible supporting evidence to verify the occurrence of the claimed in-service stressors.

3.  The preponderance of the evidence shows that the Veteran does not have a psychiatric disability due to any incident of active service.


CONCLUSION OF LAW

The criteria for service connection for an acquired psychiatric disorder, to include PTSD and depression, are not met. 38 U.S.C. §§ 1110, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran contends that his PTSD was caused by visiting wounded soldiers in the hospital while stationed in Germany.

He was originally denied entitlement to service connection for PTSD in a January 2005 rating decision.  He did not file a notice of disagreement within one year of the rating decision.  This decision became final.  He sought to reopen his claim and in the course of doing so VA obtained the Veteran's service personnel records.  These records were not considered at the time of the January 2005 rating decision.  Importantly, these records are relevant to substantiating the Veteran's claimed in-service stressor.

Under 38 C.F.R. § 3. 156 (c), however, at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim, notwithstanding the requirement under subpart (a) that there first be new and material evidence to reopen the claim.  See also Vigil v. Peake, 22 Vet. App. 63 (2008) (official service department records are new and material evidence, thus requiring de novo review or reconsideration).  The Board will thereby consider the service connection claim for PTSD on the merits, without addressing any threshold issue of whether new and material evidence has been received to reopen the claim.  See 38 C.F.R. § 3.156(c).

In order to establish service connection for a disability, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical, or in certain circumstances, lay evidence of a nexus between the claimed in-service disease or injury and the current disability.  38 C.F.R. § 3.303 (2017); Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247 (1999); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Service connection for PTSD requires medical evidence diagnosing the disorder in accordance with 38 C.F.R. § 4.125 (a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the in-service stressor occurred.  38 C.F.R. § 3.304 (f). 

At the outset, the Board notes that the Veteran has been diagnosed with PTSD.  Nonetheless, the Board finds that the claim for service connection must fail because another essential criterion for establishing service connection for PTSD--credible evidence that a claimed in-service non-combat stressor actually occurred-has not been met. 

The evidence necessary to establish the occurrence of a recognizable stressor during service to support a diagnosis of PTSD will vary depending upon whether a veteran engaged in "combat with the enemy."  See Gaines v. West, 11 Vet. App. 353, 359 (1998).  If VA determines that a veteran engaged in combat with the enemy and his alleged stressor is combat-related, then his lay testimony or statement is accepted as conclusive evidence of the stressor's occurrence and no further development or corroborative evidence is required-provided that such testimony is found to be "satisfactory," i.e., credible and "consistent with circumstances, disorders or hardships of service."  See 38 U.S.C. § 1154 (b); 38 C.F.R. § 3.304 (f)(1); see also Zarycki v. Brown, 6 Vet. App. 91, 98 (1993). 

Where the veteran's alleged stressor was not combat related, then a veteran's lay testimony, alone, would not be sufficient to establish the occurrence of the alleged stressor; rather, corroborating evidence would be needed to support the claim for service connection.  See Cohen v. Brown, 10 Vet. App. 128, 147 (1997); Moreau v. Brown, 9 Vet. App. 389, 395 (1996).  See also Zarycki, 6 Vet. App. at 98; Doran v. Brown, 6 Vet. App. 289, 290 (1994). 

The Board notes that on July 13, 2010, VA published a final rule that amended its adjudication regulations governing service connection for PTSD by liberalizing, in certain circumstances, the evidentiary standard for establishing the occurrence of in-service stressors involving "fear of hostile military or terrorist activity."  See 75 Fed. Reg. 39843 (July 13, 2010), and 75 Fed. Reg. 41092 (July 15, 2010) (correcting the effective and applicability dates from July 12, 2010 to July 13, 2010). 

In this case, the amended regulatory provisions are inapplicable.  The Veteran's current claim is based on alleged observation of hospitalized, wounded individuals, for which he has submitted statements and testimony.

Here, the Veteran's service personnel records show that he was a shipping clerk in service.  While they confirm that he was stationed in Germany, they do not offer any support regarding the Veteran's claimed in-service stressor.

Additionally, a September 2015 memorandum from the Joint Service Records Research Center determined that there was insufficient information provided by the Veteran to verify the stressful event, and additionally noted that his service records do not show that he was assigned as a hospital clerk during his tour.

In support of his appeal, the Veteran submitted a January 2017 statement from his treating private psychologist, Dr. E.F.R., who opined that the Veteran's psychiatric disorder was due to "his immense sense of shame and guilt which he could not shake when he attended to fellow soldiers directly in the 97th Hospital in Frankfurt, Germany," and not being able to locate friends who were sent to Vietnam.

In Hall v. Shinseki, the United States Court of Appeals for the Federal Circuit held that 38 C.F.R. § 3.304 (f)(3) applies "only if a veteran's claimed in-service PTSD stressor relates to an event or circumstance that a veteran experienced, witnessed, or was confronted with and that was perpetrated by a member of an enemy military or by a terrorist."  717 F.3d 1369, 1372 (Fed. Cir. 2013).     

In sum, there is no evidence corroborating the Veteran's claimed in-service stressful experiences.  The Board acknowledges that corroboration of a stressor does not require that there be corroboration of every detail of the claimed stressor.  See Suozzi v. Brown, 10 Vet. App. 307, 311 (1997); see also Pentecost v. Principi, 16 Vet. App. 124 (2002).  However, in this case, the occurrence of the Veteran's claimed stressors has not been corroborated.  As there is no credible supporting evidence that a claimed in-service stressor actually occurred-an essential criterion for establishing service connection for PTSD-the Veteran cannot meet the requirements of 38 C.F.R. § 3.304 (f).  Hence, there is no basis to further develop the claim, to include by obtain medical opinion evidence.

In the absence of evidence to corroborate the occurrence of the alleged non-combat stressor, a VA opinion as to the etiology of the Veteran's claimed PTSD essentially places the examining physician in the role of a fact finder.  This is the Board's responsibility.  Any opinion which provides a nexus between the Veteran's claimed PTSD and his service would necessarily be based solely on the Veteran's current assertions regarding what occurred in service advanced in support of this claim (i.e. that he observed hospitalized, wounded individuals on several occasions) and which have not been corroborated.  A medical opinion premised on an unsubstantiated account of a claimant has no probative value.  See, e.g., Reonal v. Brown, 5 Vet. App. 460, 461  (1993).  Simply stated, the January 2017 private opinion that the Veteran's PTSD is related to his claimed in-service stressors is not probative in this case absent verified in-service stressors.

Accordingly, with regard to PTSD, the Board finds that there is no credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304 (f) (2017). The Veteran's PTSD claim fails on that basis. 

With regard to the depression, because the claimed stressors cannot be verified, there is no probative evidence that there was in-service event or injury.  The Veteran has not asserted that any other in-service events or injuries occurred to cause any psychiatric disability except for his reported stressors.  Further, the evidence does not show that the psychiatric disability first manifested in service, nor has the Veteran so contended.  While the Veteran indicated a history of depression or excessive worry on his March 1969 Report of Medical History, he was evaluated as psychiatrically normal during his induction examination.  Service medical records are negative for any psychiatric symptoms, and, psychiatric testing was normal as shown on the January 1971 report of his separation medical examination.  Additionally as noted above, the January 2017 private opinion has no probative value as it is based on an unsubstantiated account.  Therefore, with regard to depression, the evidence does not show any event, injury, or disease in service. 

The Board finds that the preponderance of the evidence is against the claim for service connection for psychiatric disability, to include PTSD and depression. Therefore, the claim must be denied.  38 U.S.C. § 5107 (b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for an acquired psychiatric disorder, to include PTSD and depression, is denied.



____________________________________________
L. M. BARNARD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


